internal revenue services number info release date index number date xxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxxxxxx attention xxxxxxxxxxxx dear mr xxxxx thank you for your letter dated date concerning xxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxx they want help with their application_for tax-exempt status according to your constituent’s letter xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx applied for tax- exempt status with the irs however because it is a dance club for singles that is open to the public we consider it a business ordinarily operated for profit therefore it is generally not eligible as a public charity however the organization may be eligible as a social_club under sec_501 of the internal_revenue_code the code social clubs are membership organizations where individuals join together to provide themselves with recreational or social facilities on a mutual basis without further tax consequences because that is the purpose the organization’s income sources are limited to membership dues social clubs must maintain a membership list for the irs’s record-keeping requirements for example revproc_71_17 1971_1_cb_683 describes the records required when non-members use a club's facilities and the circumstances when a host-guest relationship is assumed because social clubs are membership organizations they can receive only a certain amount of income from non-members without losing their tax-exempt status under sec_501 they can receive up to percent of their gross_receipts including investment_income from sources outside their membership they can also receive no more than percent of gross_receipts from non-member use of club facilities and or services if an organization’s income exceeds one or both of these limitations then it may still be able to show that substantially_all of its activities are for pleasure recreation and other nonprofit purposes and therefore keep its tax-exempt status i hope this information is helpful if you or your constituent want to discuss this further please call xxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxx of this office at xxxxxxxxxxxxxx sincerely s tom miller steven t miller director exempt_organizations
